Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “cycle time” and “segment identifier” are not understood and do not have a meaning in the art. Therefore, the technical features associated with the recitations are not known/understood. Examiner suggests amending the claims to incorporate what is meant by the recitations.
Similar issue occurs in claims 5, 9, and 12.
Claims 2-4, 6-8, 10-11 and 13 are rejected because they depend on rejected claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith (US 2015/0029837). Hereinafter referred to as Ashwood.
Regarding claims 1, 5, 9, and 12. Ashwood discloses a packet sending method (see at least figures 1 and 4: packets are forwarded from source to destination through an ingress node, mid-nodes and egress node), comprising: obtaining, by a controller, a forwarding latency requirement of a service flow and a destination address of the service flow, and determining, based on the forwarding latency requirement and the destination address, a forwarding path for forwarding the service flow, wherein a latency of the forwarding path meets the forwarding latency requirement of the service flow (see at least paragraph [0031]), the forwarding path passes through a first network node and a second network node, the first network node is an ingress node of the forwarding path, and the second network node is an intermediate node of the forwarding path (see at least figures 1, and 3-4); determining, by the controller, a first cycle time number at which the first network node forwards a packet and a second cycle time number at which the second network node forwards the packet, and determining a first adjacent segment identifier corresponding to the first cycle time number and a second adjacent segment identifier corresponding to the second cycle time number, wherein the packet is a packet in the service flow (see at least figures 1, 4 and paragraph [0031]: packet flow are forwarded using source routing protocol); generating, by the controller, a label stack, wherein the label stack comprises the first adjacent segment identifier and the second adjacent segment identifier; and sending, by the controller, the label stack to the first network node, wherein the label stack is used to indicate the first network node to forward the packet via the forwarding path within a period of time corresponding to the first cycle time number (see at least figures 1, 4 and paragraph [0031]: packet flow are forwarded using source routing protocol) (for label popping: see paragraph [0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476